 


109 HR 2249 IH: To amend the Internal Revenue Code of 1986 to modify and make refundable the credit for expenses for household and dependent care services necessary for gainful employment.
U.S. House of Representatives
2005-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2249 
IN THE HOUSE OF REPRESENTATIVES 
 
May 11, 2005 
Mr. Porter introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to modify and make refundable the credit for expenses for household and dependent care services necessary for gainful employment. 
 
 
1.Refundable credit for expenses for household and dependent care services necessary for gainful employment 
(a)$3,000 per child limitParagraphs (1) and (2) of section 21(c) of the Internal Revenue Code of 1986 (relating to dollar limit on amount creditable) are amended to read as follows: 
 
(1)$3,000, multiplied by 
(2)the number of qualifying individuals with respect to the taxpayer for such taxable year.. 
(b)Modification of adjusted gross income limitation 
(1)In generalParagraph (2) of section 21(a) of such Code is amended to read as follows: 
 
(2)Adjusted gross income limitationThe amount of the credit allowable under paragraph (1) shall be reduced (but not below zero) by $50 for each $1,000 (or fraction thereof) by which the taxpayer’s adjusted gross income exceeds $125,000 (twice such amount in the case of a joint return).. 
(2)Conforming amendmentSection 21(a)(1) of such Code is amended by striking applicable percentage and inserting 35 percent. 
(c)Inflation adjustmentSubsection (e) of section 21 of such Code is amended by adding at the end the following new paragraph: 
 
(11)Inflation adjustmentIn the case of any taxable year beginning in a calendar year after 2006, the $125,000 amount contained in subsection (a)(2) and the $3,000 amount contained in subsection (c)(1) shall each be increased by an amount equal to— 
(A)such dollar amount, multiplied by 
(B)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting 2005 for 1992 in subparagraph (B) thereof.Any increase determined under the preceding sentence shall be rounded to the nearest multiple of $50.. 
(d)Credit made refundable 
(1)Credit moved to subpart relating to refundable creditsThe Internal Revenue Code of 1986 is amended— 
(A)by redesignating section 36 as section 37, 
(B)by redesignating section 21, as amended by this Act, as section 36, and 
(C)by moving section 36 (as so redesignated) from subpart A of part IV of subchapter A of chapter 1 to the location immediately before section 37 (as so redesignated) in subpart C of part IV of subchapter A of chapter 1. 
(2)Conforming amendments 
(A)Paragraph (2) of section 1324(b) of title 31, United States Code, is amended by inserting or 36 after section 35. 
(B)The table of sections for subpart A of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by striking the item relating to section 21. 
(C)The table of sections for subpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by redesignating the item relating to section 36 as an item relating to section 37 and by inserting before such item the following new item: 
 
 
Sec. 36. Expenses for household and dependent care services necessary for gainful employment. 
(e)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2005. 
 
